Citation Nr: 0210652	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-17 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action which denied service 
connection for bilateral hearing loss.  The veteran was 
scheduled for a personal hearing at the RO in connection with 
his claim; however, he failed to report.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Bilateral hearing loss was first clinically demonstrated 
many years after service discharge and has not been shown by 
competent evidence to be due to any in-service occurrence or 
event.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002)); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the veteran in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone a VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in May 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The Board thus finds that the 
claims are ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp 2002)).  Thus, as it appears that all pertinent 
available evidence is on file, more specific notice to the 
parties as to who would or should obtain what is not needed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).  Further, to establish service 
connection for a hearing loss disability, the veteran is not 
obliged to show that his hearing loss was present during 
active military service.  

However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

A review of the veteran's service medical records is entirely 
negative for complaints, treatment or diagnoses related to 
hearing loss.  On service separation examination in May 1946, 
the veteran's hearing was noted as 15/15 on whispered and 
spoken voice testing.  No diseases or defects were noted on 
examination of the ears.

A private audiogram report dated in February 1998 reflects 
pure tone thresholds in the right ear recorded at 15, 10, 55, 
95, and 95 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 10, 15, 65, 95, and 90 decibels at the same 
frequencies.  The average pure tone loss in the left ear was 
30 and 27 in the right ear.  Speech discrimination scores 
were 96 percent in both ears.  

In September 1998, the RO received lay statements from 
friends of the veteran which essentially indicated that the 
veteran had a history of hearing problems as a result of 
active service during World War II.  

In an October 1998 statement, a private audiologist indicated 
that he veteran was seen for a hearing evaluation and 
reported first noticing a change in his hearing during 
military conflict subsequent to acoustic trauma by a nearby 
blast of a 5-inch gun muzzle.  It was noted that test results 
were consistent with a moderately severe to profound 
sensorineural high frequency hearing loss with good word 
recognition at a level above that of normal conversation.  
Re-testing to verify thresholds and binaural amplification 
was recommended.  

On VA audiology examination in September 2000, pure tone 
thresholds in the right ear were recorded at 10, 50, 95 and 
105 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 10, 70, 90, and 95 decibels at the same 
frequencies.  The average pure tone loss for the right ear 
was 65.  The average pure tone loss for the left ear was 66.  
Speech recognition scores were 86 percent for the right ear 
and 84 percent for the left ear.  The diagnosis was 
moderately severe sensorineural hearing loss bilaterally.  It 
was noted that the type and degree of the veteran's hearing 
loss was not inconsistent with that associated with noise 
exposure; however, it was also consistent with a variety of 
other causes, to include the affects of age.  The examiner 
added that the veteran continued to serve in a career field 
as a civilian law enforcement officer that would provide a 
significant degree of noise exposure.  The examiner concluded 
that the veteran's current hearing loss could not be said to 
be directly related to events in service to any degree of 
certainty.  It was noted that his service separation 
examination reflected normal hearing using the established 
protocol at that time.  

In a June 2002 statement in support of his claim, the veteran 
indicated that a gun was fired over his head during service, 
causing his helmet to fly off of his head and blood to spurt 
from his ears.  He said that he was unable to hear for 
approximately three days.  He stated that his hearing 
eventually returned but it was not completely normal.  The 
veteran noted that he worked as a police officer for many 
years following his period of active duty and fired a gun.  
However, he maintained that he always used proper ear 
protection during the times that he fired a gun.  The veteran 
concluded that his current hearing loss was caused by the 
single episode of a gun fired inches above his head during 
service and not by the weapons fired during his civilian 
employment as a police officer.  

The Board notes that the veteran is competent to report noise 
exposure during service, and such exposure is consistent with 
the circumstances of his combat service.  See 38 U.S.C.A. 
§ 1154 (West 1991).  There is no dispute that he currently 
has bilateral hearing loss as defined in 38 C.F.R. § 3.385.  
However, the determinative issue in this case is whether the 
veteran's current hearing loss disability is a result of 
acoustic trauma during active service.  This issue is medical 
in nature and requires competent medical evidence.  The 
statements from the veteran do not constitute a qualified 
medical opinion as to causation between reported noise 
exposure in service and the post-service diagnosis of hearing 
loss.  

The Board points out, however, that when test results at 
separation from service do not meet the regulatory 
requirements for establishing a disability at that time, the 
veteran may nevertheless establish service connection for 
current hearing impairment by submitting evidence that it is 
causally related to service.  See 38 C.F.R. § 3.303(d); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court), has found that there is no requirement that 
there be complaints or treatment in service before service 
connection for hearing loss can be granted.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

As noted previously, the evidence in this instance does not 
reflect that the veteran sought treatment for any complaints 
relating to hearing loss nor was clinical evidence of 
defective hearing shown during his period of active duty.  It 
is not demonstrated that he developed bilateral hearing loss 
within one year of his discharge from service and service 
connection may not be presumed.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309 (West 1991 & Supp. 
2002).  

Moreover, although the veteran reports having developed 
hearing impairment, as the result a single incident involving 
gunfire directly over his head during active duty, the 
service medical records contain no reference to such an 
episode.  Furthermore, while he has reported blood spurting 
from each ear, but the time of examination for separation, no 
pertinent history was reported and examination of the ears 
revealed normal findings.  Thus, assuming the veracity of the 
provided history, apparently any pathology during service had 
resolved by the time of separation.  The Board points out 
that the first post-service record reflecting decreased 
hearing is dated in February 1998, more than 50 years after 
discharge from active service.  The veteran has provided no 
documentation to show that he sought any treatment for 
hearing loss during the interim, despite requests to do so.  
Moreover, no competent medical opinion in support of his 
claim has been presented.  The Board notes that an 
application for service connection must be supported by 
medical evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed. See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 2019 (1999) ; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The evidence does not present a competent nexus between 
service and current hearing loss.  The Board thus finds that 
even though the veteran currently meets the criteria for a 
ratable hearing loss under 38 U.S.C.A. § 3.385, a grant of 
service connection for bilateral hearing loss is not 
compelled under Hensley, Ledford or 38 U.S.C.A. § 1154 with 
respect to the above circumstances.  Service connection for 
hearing loss must thus be denied.  

The Board has reviewed the veteran's own statements and 
additional lay statements from his friends suggesting that 
his currently diagnosed bilateral defective hearing is 
related to acoustic trauma during service.  As these 
contentions have been offered by laypeople with no medical 
training or expertise, the contentions, alone, do not 
constitute competent medical evidence upon which to base a 
grant of service connection.  See Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992).  In addition, while the veteran has testified that 
any gun firing he did as a police officer was done with 
protective ear wear, there are other episodes of acoustic 
trauma involving sirens that could provide other bases for 
the hearing loss.  In fact, it has been indicated that the 
hearing loss may be consistent with advancing age.  In any 
event, to conclude that any event in service caused the 
defective hearing, given this record, would require a resort 
to speculation, which the Board is prohibited from doing.  
38 C.F.R. § 3.102.  As such, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

